Filing Date: 8/24/2020
Claimed Priority Dates: 3/8/2019 (PCT/CN2019/077501)
                                      3/9/2018 (CN 201810196012.4)
Applicant(s): Li
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 8/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Restrictions
Applicant’s election without traverse of the Group I invention, reading on a semiconductor device, in the reply filed on 8/25/2021, is acknowledged.  The applicants indicated that claims 1-9 and 18-20 read on the elected invention.  The examiner agrees.  Accordingly, claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 9 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US2018/0190661).

Regarding claim 1, Wang (see, e.g., fig. 2) shows a transistor forming method comprising:
Providing a substrate 16 comprising a first region 40 for forming a source region and a second region 40 for forming a drain region
Forming a gate groove 28 in the substrate to separate the first and second regions, wherein a part of the substrate along the bottom of the groove constitutes an embedded channel region of the transistor 10
Forming a gate dielectric layer 30 on the groove to cover the embedded channel and a side of the first and second regions, wherein:
A part of the gate dielectric layer covering the channel region constitutes a first portion 44 of the gate dielectric layer
A part of the gate dielectric layer covering the first and second regions constitutes a second portion 42 of the gate dielectric layer
An average thickness of the second portion 42 is greater than that of the first portion 44
Forming a gate conductive layer 32 on the gate dielectric layer and in the groove, wherein:
32 extends from the first 42 to the second 44 portion of the gate dielectric layer
The gate conductive layer 32 has a region overlapping the first and second regions 40
Regarding claim 3, Wang (see, e.g., fig. 2) shows that the step of forming the gate dielectric layer 30 comprises:
Performing an inclined ion injection process at least twice to form a variation region on sidewalls of the groove adjacent to the opening, wherein (see, e.g., par. 0013):
The injection process includes performing the ion injection between the first and second regions 40 in opposite directions, respectively
The injection process forms the variation region on both a sidewall of the groove 28 adjacent to the first region 40 and a sidewall of the groove 28 adjacent to the second region 40
Performing an oxidization process to form the gate dielectric layer on a bottom and the sidewalls of the groove, wherein (see, e.g., par.0014 and 0017):
A part 44 of the gate dielectric layer that does not correspond to the variation region has a first thickness
A part 42 of the gate dielectric layer that corresponds to the variation region has a second thickness
Regarding claim 6, Wang (see, e.g., fig. 2) shows the step of forming the gate conductive layer 32 comprising:
Forming a conductive material layer on the substrate 16 covering the substrate and filling the groove (see, e.g., par.0015/ll.1-5)
e.g., par.0015/ll.6-10)
Regarding claim 7, Wang (see, e.g., fig. 2) shows that the top of the gate 32 is lower than an opening part of the groove 28 forming an accommodating space in the groove above the gate.  Wang also shows the method further comprising the step of filling an insulation layer 38 in the accommodating space to cover the gate.
Regarding claim 9, Wang (see, e.g., fig. 2) shows the method wherein:
The first portion 44 of the gate dielectric layer has first and second thicknesses
The first portion 44 has the second thickness at a junction of the overlapping region and the channel region
From the junction of the overlapping and channel regions to the center of the channel region, the thickness of the first portion 44 of the gate dielectric layer is reduced from the second to the first thickness
Regarding claim 18, Wang (see, e.g., fig. 2) shows the manufacturing method forming a transistor 10.
Regarding claim 19, Wang (see, e.g., figs. 1 and 2) shows the method forming a memory transistor 10 in an active region 18.
Regarding claim 20, Wang (see, e.g., fig. 1) shows the method forming two memory transistors sharing a source region 24 within one active region 18.
Claims 1, 2, 7, 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2019/0035792).

e.g., fig. 1) shows a transistor forming method comprising:
Providing a substrate 101 comprising a first region 102 for forming a source region and a second region 102 for forming a drain region
Forming a gate groove 200 in the substrate to separate the first and second regions, wherein a part of the substrate along the bottom of the groove constitutes an embedded channel region of the transistor (see, e.g., fig. 3)
Forming a gate dielectric layer on the groove to cover the embedded channel and a side of the first and second regions, wherein:
A part of the gate dielectric layer covering the channel region constitutes a first portion 520 of the gate dielectric layer
A part of the gate dielectric layer covering the first and second regions 102 constitutes a second portion 510 of the gate dielectric layer
An average thickness t1 of the second portion 510 is greater than that t2 of the first portion 520
Forming a gate conductive layer 300 on the gate dielectric layer and in the groove, wherein:
The conductive layer extends from the first 520 to the second 510 portion of the gate dielectric layer
The conductive layer has a region 310 overlapping the first and second regions
Regarding claim 2, Lu shows the steps of:
Before forming the groove (see, e.g., par. 0027):
102 in the first and second regions of the substrate, the doped region extending from a top surface 10a of the substrate to an inner part of the substrate 
After forming the groove (see, e.g., par. 0028):
Using the groove to separate the first and second regions 102
Using the doped region in the first region to constitute the source region 102
Using the doped region in the second region to constitute the drain region 102
Regarding claim 7, Lu (see, e.g., fig. 1) shows that the top of the gate 300 is lower than an opening part of the groove 200 forming an accommodating space 400 in the groove above the gate.  Wang also shows the method further comprising the step of filling an insulation layer 410 in the accommodating space to cover the gate.
Regarding claim 9, Lu (see, e.g., fig. 1) shows the method wherein:
The first portion 520 of the gate dielectric layer has first and second thicknesses
The first portion 520 has the second thickness at a junction of the overlapping region and the channel region
From the junction of the overlapping and channel regions to the center of the channel region, the thickness of the first portion 520 of the gate dielectric layer is reduced from the second t1 to the first t2 thickness
Regarding claim 18, Lu (see, e.g., fig. 1) shows the manufacturing method forming a transistor 1.
Regarding claim 19, Lu (see, e.g., figs. 1 and 2) shows the method forming a memory transistor 1 in an active region 101.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2009-0039203).

Regarding claim 1, Lee shows a transistor forming method comprising:
Providing a substrate 510 comprising a first region 510a for forming a source region and a second region 510a for forming a drain region (see, e.g., fig. 5a)
Forming a gate groove 530 in the substrate to separate the first and second regions, wherein a part of the substrate along the bottom of the groove constitutes an embedded channel region of the transistor (see, e.g., fig. 5d)
Forming a gate dielectric layer 440 on the groove to cover the embedded channel and a side of the first and second regions, wherein (see, e.g., fig. 4f):
A part of the gate dielectric layer covering the channel region constitutes a first portion 450l of the gate dielectric layer
A part of the gate dielectric layer covering the first and second regions constitutes a second portion 450h of the gate dielectric layer
An average thickness of the second portion 450h is greater than that of the first portion 450l
Forming a gate conductive layer 470 on the gate dielectric layer and in the groove, wherein (see, e.g., fig. 4f-4g):
The conductive layer extends from the first 450l to the second 450h portion of the gate dielectric layer
The conductive layer has a region overlapping the first and second regions
Regarding claim 3, Lee shows that the step of forming the gate dielectric layer comprises:
436 at least twice to form a variation region 440r on sidewalls of the groove adjacent to the opening, wherein (see, e.g., fig. 4e):
The injection process includes performing the ion injection between the first and second regions in opposite directions, respectively
The injection process forms the variation region 440r on both a sidewall of the groove adjacent to the first region and a sidewall of the groove adjacent to the second region
Performing an oxidization process to form the gate dielectric layer on a bottom and the sidewalls of the groove, wherein (see, e.g., fig. 4f):
A part 450l of the gate dielectric layer that does not correspond to the variation region has a first thickness
A part 450h of the gate dielectric layer that corresponds to the variation region 440r has a second thickness
The oxidation rate of the groove is greater at the variation region 440r than outside the variation region so that the second thickness is greater than the first thickness
Regarding claim 5, Lee (see, e.g., par. 9/l.1) shows the injected ions comprising fluorine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lu.

Regarding claim 4, Lee shows that the variation region 440r extends from the first and second regions to a part of the channel region so that the gate dielectric layer 450l that corresponds to the channel region has the first thickness.  Lee, however, fails to disclose that the gate dielectric corresponding to the channel region adjacent to the first and second regions has the second thickness.  However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness and/or concentration are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Lu (see, e.g., fig. 1), like Lee, shows a transistor 1 with a gate dielectric having a first thickness t2 corresponding to the channel region and a second greater thickness t1 corresponding to the first and second regions 102 of the transistor.  Lu further shows that the portion of the gate dielectric corresponding to the region of the channel adjacent to the first and second regions 102 of the transistor has the second thickness t1.  Lu and Lee both teach that the thicknesses t1,t2 of the gate dielectric would improve the gate-induced drain leakage and the threshold voltage control (see, e.g., Lu: par. 0025 and Lee: par. 9).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Regarding claim 8, Lu shows that the average thickness of the second portion is greater than 3 nm (see, e.g., par. 0021), and that the average thickness of the first portion is about 4 nm (see, e.g., par. 0022).  He, however, fails to specify that the thickness of the first portion is less than 3 nm.  However, thickness differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see paragraph 29 above) of the gate dielectric thicknesses, and Lu teaches that similar thicknesses have been used in the art for the first portion of the gate dielectric, it would have been obvious to one of ordinary skill in the art to use these values in the device of Lu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
	
MDP/mdp
September 10, 2021